UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6537



MELVIN ROEBUCK,

                                            Petitioner - Appellant,

          versus


WARDEN of Leiber; HENRY MCMASTER, Attorney
General,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:02-cv-03815-HFF)


Submitted:   August 9, 2006             Decided:    September 5, 2006


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harry Leslie Devoe, Jr., New Zion, South Carolina, for Appellant.
Donald John Zelenka, Chief Deputy Attorney General, William Edgar
Salter, III, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Melvin Roebuck seeks to appeal the district court’s order

granting the state’s motion for summary judgment and dismissing

Roebuck’s 28 U.S.C. § 2254 (2000) petition.              We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

September 19, 2005.       The notice of appeal was filed on March 27,

2006.   Because Roebuck failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented     in   the

materials     before   the    court   and     argument    would   not    aid   the

decisional process.



                                                                        DISMISSED


                                      - 2 -